Determination of the Appellate Term unanimously reversed, with $20 costs and disbursements to the appellant, and the order and judgment of the City Court reinstated. The prior separation decree prescribes the method for disposition of the earnings of the parties’ daughter, including expressly reimbursement for expenses incurred in connection with the child. This determination is of course not on the merits of the items claimed, and is without prejudice to any application at the foot of the decree which respondent may be advised to make. Present — Peck, P. J., Cohn, Van Voorhis and Breitel, JJ.